SO ORDERED.

SIGNED January 30, 2020.




                                         ________________________________________
                                         JOHN W. KOLWE
                                         UNITED STATES BANKRUPTCY JUDGE
      ____________________________________________________________
                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF LOUISIANA
                                 Lafayette Division

IN RE:                                                      CASE NO. 19-51367

J-H-J, Inc., et al.,                                        CHAPTER 11

        DEBTORS                                             JOINTLY ADMINISTERED

                                            ORDER
        Considering the Motion for Entry of Order (i) Approving Sale of T&S Equipment at Public

Auction Free and Clear of All Liens, Interests, Claims and Encumbrances Pursuant to Section 363

of the Bankruptcy Code; (ii) Approving Contract with Auctioneer; and, (iii) Setting Date to

Conduct Auction [Doc. 140] (“Motion”), filed by T&S Markets, LLC (“T&S”) and JHJ, Inc.

(“JHJ”; and, collectively with T&S, the “Debtors”); the lack of objection thereto; the January 28,

2020 hearing on this matter, and applicable law;

        IT IS ORDERED that the Motion is GRANTED and, pursuant to 11 U.S.C. §363(f), the

sale to the highest bidder(s) at public auction (“Auction”) of all equipment owned by T&S and

located at the Jones Creek Store (“Equipment”), free and clear of all liens, interests, claims and

encumbrances is hereby approved;




  19-51367 - #155 File 01/30/20 Enter 01/30/20 12:15:34 Main Document Pg 1 of 2
       IT IS FURTHER ORDERED that the Debtors are authorized to engage Grafe Auction

Company (“Grafe”), as auctioneer, to conduct the Auction as described in the Motion and on the

terms set forth in the Grafe Contract [Doc. 140-1];

       IT IS FURTHER ORDERED that the Auction shall be held at the Jones Creek Store on

February 13, 2020 at 10:00 a.m., through which only online bidding procedures will be utilized;

       IT IS FURTHER ORDERED that this Order shall only apply to Equipment owned by T&S

and shall not apply to any equipment owned by third parties;

       IT IS FURTHER ORDERED that all liens, interests, claims and encumbrances of

SuperValu, Inc. and/or SuperValu entities (“SuperValu”) affecting the Equipment shall attach to

the net proceeds of the sale of such Equipment at the Auction; and, T&S is authorized and directed

to pay all such net proceeds to SuperValu upon receipt of same.

       IT IS FURTHER ORDERED that T&S, through its officers, and Grafe are authorized to

execute any and all documents to effectuate the sale of the Equipment at the Auction as provided

in this Order.

       IT IS FURTHER ORDERED that the stay provided by FRBP 6004(h) is waived so as to

allow T&S, Grafe, and the purchasers of the Equipment at Auction to proceed immediately to

closing.

                                               ###

Respectfully submitted by:
Barbara B. Parsons, La Bar No. 28714
THE STEFFES FIRM, LLC
13702 Coursey Blvd., Bldg. 3
Baton Rouge, LA 70817
Telephone: (225) 751-1751
E-mail: bparsons@steffeslaw.com
Counsel for Debtors




  19-51367 - #155 File 01/30/20 Enter 01/30/20 12:15:34 Main Document Pg 2 of 2
